DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 02/28/2020. Claims 1-20 have been examined and are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natanzon US 2016/0283329 (“Natanzon”).
As per independent claim 1, Natanzon teaches A method (A computer-executable method for providing a user access to an image of data storage is disclosed, para 0006), comprising:
receiving (FIG. 2 is an illustration for write transaction 200 for a journal, para 0093. As each write transaction 200 is received by a DPA (data protection appliance) 124, it is determined whether the write transaction 200 can fit within available segments of the journal, paras 0104-0105), at an IO journal (The journals may include DO and UNDO information compiled from IOs communicated by the data protection appliance, para 0024 and FIG. 2), a new entry (Write transaction 200 generally includes the following fields, para 0094) that identifies a respective disk location L (A location in and data X written at that disk location L (The data itself, para 0100);
determining whether a location specified in an oldest entry of the IO journal is specified in any other entries in the IO journal (By recording old data, a journal entry can be used to “UNDO” a write transaction. Old data is read from the UNDO stream in reverse order from the most recent to the oldest data and UNDO data is written into these addresses, para 0103. Because UNDO is done on the oldest journal entry, it is determined that the address (location) specified in the oldest entry is specified in the address of another entry), and then:
when the location specified in the oldest entry is not specified in any other entries in the IO journal (Table 1, paras 0112-0113, shows journal entry at times TO, T1, T2, and T3 with offset (location) 0, 1, 2, and 3. As shown in Table 1, the oldest entry corresponding to time TO at offset 2 has no other entry at any of the other times T1, T2, and T3. Also new entries are written at times T1, T2, and T3, see Table 1), adding the new entry to the IO journal (DPA 124 records the write transaction into four streams. A first stream referred to as a DO stream includes new data for writing in LU B, para 0101 and FIG. 2. Also see Table 1), and augmenting the new entry with undo data (DPA 124 records the write transaction into four streams. A third stream referred to as an UNDO stream includes old data that was overwritten in LU B, para 0101 and FIG. 2); 
or when the location specified in the oldest entry is specified in at least one other entry in the IO journal, setting data specified in the oldest entry as undo data for the next entry that identifies that location (As write transactions are and adding the new entry to the IO journal (DPA 124 records the write transaction into four streams. A first stream referred to as a DO stream includes new data for writing in LU B, para 0101 and FIG. 2. Also see Table 1);
deleting the oldest entry from the IO journal (The journal LU is partitioned into segments, para 0104. Freeing of segments in an ordered list is performed by simply changing a beginning or an end pointer. Freed segments are returned to a segment pool for re-use, para 0106).
As per dependent claim 2, Natanzon discloses the method of claim 1. Natanzon teaches wherein the IO journal has a fixed length (The journal LU is partitioned into segments with a pre-defined size, such as 1 MB segments, para 0104).
As per dependent claim 3, Natanzon discloses the method of claim 1. Natanzon teaches wherein each entry in the IO journal corresponds to an IO that was written to a VM (The journals may include DO and UNDO information compiled from IOs communicated from the data protection appliance. The IOs may be applied to a backup snapshot of a virtual machine to restore the virtual machine to a previous point-in-time, paras 0024 and 0037).
wherein the IO journal is continuously maintained for a stream of IOs (FIG. 3 depicts a system for creating an initial backup snapshot by scanning a source storage system and streaming IOs, para 0109 and FIG. 3).
As per dependent claim 5, Natanzon discloses the method of claim 1. Natanzon teaches wherein each entry in the IO journal specifies a location, and data written at that location as a result of an IO with which the entry is associated (Table 1, paras 0112-0113, illustrates a journal having offsets (locations) 0, 1, 2, and 3 and data stored therein, paras 0112-0113).
As per dependent claim 6, Natanzon discloses the method of claim 1. Natanzon teaches wherein the IO journal includes an entry with a timestamp prior to a time t when a backup image was taken of a VM with which the IO journal is associated (Referring to FIGS. 5-6, a host 505 requests a system 500 to create an image of production LU 532 at time T = 4. A journal processor 550 determines that time T = 4 occurs during the elapsed time between the creation time of snapshot 575 and snapshot 580. FIG. 6 shows that corresponding to timestamp 1, offset 2 stores data e (see the difference journal 570 in FIG. 6) prior to the creation of snapshot 580, para 0140 and FIGS. 5-6).
As per dependent claim 7, Natanzon discloses the method of claim 6. Natanzon teaches wherein the time t is unknown when the entry with the timestamp prior to time t is received (Time T = 4 occurs during the elapsed time of the creation of snapshots 575 and 580, para 0140 and FIGS. 5-6. Hence time T = 4 was unknown when the entry with timestamp 1 at offset 2 storing data e was unknown).
wherein the undo data is associated with the next entry, in chronological order, that identifies the same location as the oldest entry (By recording old data, a journal entry can be used to “UNDO” a write transaction. Old data is read from the UNDO stream in reverse order from the most recent to the oldest data and UNDO data is written into these addresses, para 0103).
As per dependent claim 9, Natanzon discloses the method of claim 1. Natanzon teaches wherein a length of the IO journal remains constant, but a particular range of time spanned by the IO journal changes each time a new entry is added and the oldest entry is deleted (Short-term windows may maintain both snapshots and journals for any point-in-time recovery assuming the point-in-time falls within the short-term window, para 0024).
As per dependent claim 10, Natanzon discloses the method of claim 1. Natanzon teaches wherein the IO journal is associated with a VM, and the operations further comprise taking a backup image of the VM during a time range spanned by the IO journal (Short-term windows may maintain both snapshots of virtual machines and journals for any point-in-time recovery assuming the point-in-time falls within the short-term window, paras 0024 and 0037).
As per claims 11-20, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-10. For computer program product on a non-transitory computer readable medium, see para 0144 of Natanzon.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132